Citation Nr: 0932456	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-07 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death for service-connected burial benefits 
purposes.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The appellant is the widow of the Veteran who had recognized 
guerrilla service from October 1944 to November 1945, and 
service in the Regular Philippine Army from November 1945 to 
April 1946.  He died in April 2005. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2005 due to respiratory arrest 
due to aspiration pneumonia, acute respiratory failure, and 
asthma; other significant conditions contributing to death 
were cerebrovascular disease, hemorrhage of the right 
temporoparietal lobe, and essential hypertension.

2.  At the time of the Veteran's death, he was service 
connected for residuals of a gunshot wound to the right hand, 
rated 60 percent disabling; ununited fracture of the upper 
third of the right ulna, rated 30 percent disabling; injury 
to muscle group VIII of the right forearm, rated 10 percent 
disabling; and superficial scars of both legs, rated 0 
percent disabling.  A total disability rating based on 
individual unemployability (TDIU) was in effect since 1970.

3.  The preponderance of the evidence does not demonstrate a 
relationship between the cause of the veteran's death, and 
any disease or disability that was manifested in, or related 
to, his period of active service or his service-connected 
disabilities.






CONCLUSIONS OF LAW

A disability incurred in or aggravated by military service 
did not cause or contribute substantially or materially to 
cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is in receipt of Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 because her late 
husband, the Veteran, had been in receipt of service-
connected benefits at the 100 percent disability rate for a 
period of over 10 years at the time of his death.  The 
appellant is now seeking service connection for the cause of 
the Veteran's death for the purpose of receiving service-
connected burial benefits.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

In a claim for service connection for the cause of the 
veteran's death, notice must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death, (2) an explanation of the evidence 
and information required to substantiate the claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with complete notice in March 
2009, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a May 2009 supplemental statement of the 
case, following the provision of notice.  She stated that she 
had no additional evidence to submit in March and July 2009.  

The notification substantially complied with the specificity 
requirements of Hupp v. Nicholson; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

VA has obtained service treatment records, obtained private 
post-service medical records, and assisted the appellant in 
obtaining evidence.  
VA has not obtained a medical opinion regarding the cause of 
the Veteran's death, as there is no indication that the 
Veteran's death was related to service or a service-connected 
disability.  The duty to obtain a medical opinion is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A(a)(2).

In summary, all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
claims file.  VA has substantially complied with the notice 
and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.

Analysis

Service connection for the cause of a veteran's death may be 
granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 6 Vet. 
App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  38 C.F.R. § 
3.312(c)(4).  The regulation further notes that, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4); Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Veteran was separated from active duty in April 1946.  He 
died in April 2005.  His Certificate of Death lists the cause 
of death as respiratory arrest due to aspiration pneumonia, 
acute respiratory failure, and asthma; other significant 
conditions contributing to death were cerebrovascular 
disease, hemorrhage of the right temporoparietal lobe, and 
essential hypertension.  At the time of the Veteran's death, 
he was service connected for residuals of a gunshot wound to 
the right hand, rated 60 percent disabling; ununited fracture 
of the upper third of the right ulna, rated 30 percent 
disabling; injury to muscle group VIII of the right forearm, 
rated 10 percent disabling; and superficial scars of both 
legs, rated 0 percent disabling.  TDIU was in effect since 
1970.

The appellant does not contend that the Veteran's aspiration 
pneumonia, acute respiratory failure, asthma, cerebrovascular 
disease, hemorrhage of the right temporoparietal lobe, or 
essential hypertension, were incurred in service, nor is 
there any indication that would suggest such a conclusion.  
The appellant contends that service-connected gunshot wound 
caused hypertension which caused his death.  

The appellant genuinely believes that the Veteran's death was 
caused by his service-connected disabilities.  The appellant 
is competent to comment on the Veteran's symptoms.  However, 
as a layperson, lacking in medical training and expertise, 
she cannot provide a competent opinion on a matter as complex 
as the etiology of the Veteran's death and her views are of 
no probative value.  In addition, an August 1985 VA social 
work service note indicated that "had the Veteran enough 
ingenuity he could have engaged himself in income-generating 
activities . . . .  His unemployment or non-self-employment 
would rather be voluntary than physical in nature. . . .  He 
walks unaided; changes his clothes; feeds himself; keeps 
himself normally clean and presentable and could go places 
without any assistance.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (competent testimony "can be rejected 
only if found to be mistaken or otherwise deemed not 
credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for the 
cause of the Veteran's death is not warranted. 


ORDER

Service connection for the cause of the Veteran's death is 
denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


